UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 5, 2013 FIRST INDEPENDENCE CORP. (Exact name of registrant as specified in its charter) Florida 333-180653 45-4523372 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 103 Waters Edge, Congers, NY 10920 (Address of Principal Executive Offices) (former Address of Principal Executive Offices) Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into A Material Definitive Agreement On June 5, 2013, the Company consummated a private placement of its common stock, par value $0.0001 ("Common Stock")pursuant to the Securities Purchase Agreement (the “PIPE SPA”) with certain accredited investors (“PIPE Investors”) at the price of $3.00 per share, where the Company sold an aggregate of 83,334 shares ofCommon Stockfor gross proceeds of $250,000 (the “PIPE”). The PIPE SPA contains representations and warranties of the Company that are customary to this type of transactions. Under the PIPE SPA, the Company granted piggy-back registration rights to the PIPE Investors, where the Company will be obligated to include the Common Stock sold in the PIPE in a registration statement which the Company prepares to file with the SEC relating to an offering for the Company’s own account or the account of others under the Securities Act, other than an underwritten offering or on Form S-4 or Form S-8. The foregoing descriptions of the terms of the PIPE SPA is qualified in its entirety by reference to the provisions of the Securities Purchase Agreement, dated June 5, 2013, which is included as Exhibit 10.1 of this Current Report and is incorporated by reference herein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits EXHIBIT INDEX Exhibit Number Description Form of Securities Purchase Agreement, dated June 5, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First Independence Corp. Date: June 11, 2013 By: /s/ Ira Shapiro Name: Ira Shapiro Title: Chief Executive Officer 3
